TimxiN, J.
We shall do the appellant no injustice by describing this action in his own words:
“This action was brought by the plaintiff and appellant to obtain an equitable lien upon a farm for betterments placed thereon by the plaintiff under circumstances which have so transpired that the plaintiff will be impoverished, and the defendants or some of them enriched, to the amount of plaintiff’s claim, unless equity can do justice between the parties. The theory of this case is not that of a mechanic’s lien under the statute which, by strict compliance with the statute, gives a lien for the value of materials and labor furnished, regardless of the amount that the property is enhanced, but is that an equitable lien should be given under the equity powers of the court to prevent an injustice that can be prevented in no other way.”
Another mode of describing the action is that it is one to recover a balance due upon contract made by and between the plaintiff and defendant Arthur Hewitt for drilling a well upon some farm property in which said Hewitt had an interest, but which belonged to the defendant Griswold, and to obtain a lien upon this land without in any manner comply*146ing with tbe statute relative to such liens. Tbe learned circuit court permitted a recovery in favor of tbe plaintiff and against Arthur Hewitt for $414.36, but without tbe lien prayed for, and gave judgment in favor of tbe other defendants against tbe plaintiff for costs. Tbe learned counsel for tbe appellant advances tbe novel proposition that equity can give a mechanic’s lien without tbe aid of statute, under tbe general conditions vaguely set forth in tbe quotation with which this opinion opens, by calling it an equitable lien. Cases are cited (1) relative to conditions imposed upon a plaintiff seeking relief in equity; (2) arising under tbe betterment statutes and analogous cases; (3) improvements made on land by one in possession believing, in good faith, that be has title but mistaken; (4) cases of subrogation awarded to one not a volunteer; (5) some of tbe inspiring generalities to be found occasionally in opinions in equity cases.
But none of these can do away with tbe objection that it would require tbe exercise of legislative power to give tbe plaintiff a lien upon tbe interest of tbe defendant Griswold under such circumstances. As to Arthur Hewitt tbe plaintiff has tbe lien of bis judgment on Arthur Hewitt’s interest in tbe land, and this is the only lien be can obtain in this action, wherein no attempt is made to comply with or proceed under tbe lien statutes.
By the Court. — Judgment affirmed.